DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 03/02/2020. Claims 1-16 and 18-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Ryan Davis, reg. no. 68,412, on 03/02/2020. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Currently Amended) A method comprising:
 identifying a location of a mobile device in a physical environment, wherein at least a first portion of the physical environment is in wireless range of a first wireless network and at least a second portion of the physical environment is in wireless range of a second wireless network; 
determining whether to access network services through either or both the first wireless network and the second wireless network based on the location of the mobile device in the physical environment; and 
selectively toggling one of a first interface at the mobile device to the first wireless network, a second interface at the mobile device to the second wireless network, or a combination thereof according to whether it is determined to access the network services through either or both the first wireless network and the second wireless network based on the location of the mobile device in the physical environment by selectively changing a state of at least one of the first interface and the second interface between an active state and a disabled state and at least one of the first interface and the second interface is in an active state before being changed to the disabled state; wherein, manually classifying physical spaces within the physical environment into different zones within the physical environment; defining one or more wireless network selection policies for controlling wireless network selection at the physical spaces based on the different zones into which the physical spaces are classified; and selectively toggling the first interface at the mobile device and the second interface at the mobile device according to the one or more wireless network selection policies based on the location of the mobile device in one or more of the physical spaces within the physical environment.
17. (Cancelled)
18. (Currently Amended) A system comprising
one or more processors; and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 identifying a location of a mobile device in a physical environment, wherein a first wireless network and a second wireless network provide overlapping wireless coverage in at least a portion of the physical environment; 7Application No.: 16/715,211Docket No.: 634365 (1022228-US.01) 
determining whether to access network services through either or both the first wireless network and the second wireless network based on the location of the mobile device in the physical environment; and 
selectively toggling one of a first interface at the mobile device to the first wireless network, a second interface at the mobile device to the second wireless network, or a combination thereof according to whether it is determined to access the network services through either or both the first wireless network and the second wireless network based on the location of the mobile device in the physical environment by selectively changing a state of at least one of the first interface and the second interface between an active state and a disabled state and at least one of the first interface and the second interface is in an active state before being changed to the disabled state; wherein, manually classifying physical spaces within the physical environment into different zones within the physical environment; defining one or more wireless network selection policies for controlling wireless network selection at the physical spaces based on the different zones into which the physical spaces are classified; and selectively toggling the first interface at the mobile device and the second interface at the mobile device according to the one or more wireless network selection policies based on the location of the mobile device in one or more of the physical spaces within the physical environment.
20. (Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: identifying a location of a mobile device in a physical environment, wherein at least a first portion of the physical environment is in wireless range of a WiFi network and at least a second portion of the physical environment is in wireless range of a cellular network; determining whether to access network services through either or both the WiFi network and the cellular network based on the location of the mobile device in the physical environment; and selectively toggling one of a first interface at the mobile device to the WiFi network, a second interface at the mobile device to the cellular network, or a combination thereof according to whether it is determined to access the network services through either or both the WiFi network and the cellular network based on the location of the mobile device in the physical environment by selectively changing a state of at least one of the first interface and the second interface between an active state and a disabled state and at least one of the first interface and the second interface is in an active state before being changed to the disabled state; wherein, manually classifying physical spaces within the physical environment into different zones within the physical environment; defining one or more wireless network selection policies for controlling wireless network selection at the physical spaces based on the different zones into which the physical spaces are classified; and selectively toggling the first interface at the mobile device and the second interface at the mobile device according to the one or more wireless network selection policies based on the location of the mobile device in one or more of the physical spaces within the physical environment.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
Regarding to claims 1, 18 and 20, the best prior art found during the prosecution of the application, Gunasekara et al Patent Application No.: ( US 2019/0037418 A1) hereinafter referred as Gunasekara. Gunasekara teaches the apparatus can be physically located near or within the centralized manager network. The transmit power of nearby access points and nodes, number of users, channels used, data transmission rates, beamforming settings. LTE signals may come from a small cell or node. As previously discussed, the scanning client may be opportunistically selected 1, 18 and 20 as a whole and further defined by the latest amendments filed on 03/02/2020. Therefore, claims 1, 18 and 20 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642